ACCEPTED
                                                                                                              01-14-01014-CV
                                                                                                   FIRST COURT OF APPEALS
                                                                                                           HOUSTON, TEXAS
                                                                                                         6/25/2015 9:38:23 AM
                                                                                                        CHRISTOPHER PRINE
                                                                                                                       CLERK




Catherine B. Smith csmith@velaw.com                                                   FILED IN
Tel +1.713.758.2391 Fax +1.713.615.5903                                        1st COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                               6/25/2015 9:38:23 AM
                                                                               CHRISTOPHER A. PRINE
June 25, 2015                                                                          Clerk


Patricia Palmer
Deputy Court Reporter
1300 Wilcrest Drive
Houston, Texas 77042

Re:       Cause No. 2012-33464; Leticia B. Loya v. Harry L. Tindall, individually, and Tindall
          & England; In the District Court of Harris County, Texas, 190th Judicial District

          First Court of Appeals Cause No. 01-15-00197-CV and No. 01-14-01014-CV

Dear Ms. Palmer:

By letter dated January 27, 2014, confirming our conversation of that date, you agreed to
supplement the reporter’s record previously filed at the Court of Appeals to include Exhibits
A and B that were marked at the Summary Judgment Motion for Final/Special Appearance
hearing on November 10, 2014 (see pages 43-44). We spoke again February 12 and
February 24, 2014.
It has come to our attention in preparing the brief for Case No. 01-15-00197-CV that those
exhibits have not been filed. We are officially requesting you again to file those exhibits
with the First Court of Appeals, in both of the above cause numbers.
If you have any questions or need any additional information concerning this request, please
contact me at 713.758.2391.

Very truly yours,

VINSON & ELKINS LLP

/s/ Catherine B. Smith

Catherine B. Smith

c:        James E. Payne (Provost Umphrey Law Firm, LLP)
          Sam A. Houston (Shepherd, Scott, Clawater & Houston LLP)
          Randall B. Wilhite (Fullenweider Wilhite, P.C., LLP)
          Hon. Chris Prine, Clerk (First Court of Appeals)


Vinson & Elkins LLP Attorneys at Law                              1001 Fannin Street, Suite 2500
Abu Dhabi Austin Beijing Dallas Dubai Hong Kong Houston London    Houston, TX 77002-6760
Moscow New York Palo Alto Riyadh San Francisco Tokyo Washington   Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com